UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-2212



CHARLES M. PERSSON,

                                               Plaintiff - Appellant,

             versus


CREDIT    BUREAU       OF    SOUTHERN   VIRGINIA,
INCORPORATED,

                                                Defendant - Appellee,
             and


AMERICREDIT FINANCIAL SERVICES, INCORPORATED;
REGIONAL   ACCEPTANCE  CORPORATION;   VICTORY
NISSAN OF RICHMOND, INCORPORATED,

                                                    Parties in Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (MC-02-8-3)


Submitted:    November 21, 2002           Decided:     November 27, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles M. Persson, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles Persson appeals from orders of the District Court for

the Eastern District of Virginia denying Persson’s requests for the

issuance of a subpoena relating to a complaint he filed in the

District Court for the Western District of Virginia.   He also asks

this court to direct the Western District to hold his case in

abeyance pending resolution of this appeal.      Our review of the

record and the pertinent district court dockets reveals that

Persson’s underlying complaint was dismissed with prejudice in the

Western District following a settlement reached by the parties.

This action renders Persson’s claim before this court no longer

justiciable.   Accordingly, we deny Persson’s motion to direct that

his case be held in abeyance, and we dismiss the appeal as moot.

See Leonard v. Hammond, 804 F.2d 838, 842 (4th Cir. 1986).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED



                                 2